Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rose Ure Mezu appeals the district court’s judgment and its order denying her Fed.R.Civ.P. 50 and Fed.R.Civ.P. 59 motions, after a jury found in Defendants’ favor on Mezu’s claims alleging retaliation, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and retaliation in violation of, and interference with her rights guaranteed by, the Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654 (2012). We have considered the parties’ arguments and have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment and order. Mezu v. Morgan State Univ., Nos. l:09-cv-02855-WMN; 1:1 l-cv-03072-WMN (D. Md. filed Jun. 13, 2014, entered Jun. 23, 2014; Aug. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.